DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed on 11/05/2021 have been fully considered but they are not persuasive.
Applicant argues that the Schlee et al. reference may not be used in making the current rejection of the claims, and the claims should pass to allowance. Applicants requests that the Examiner provides a copy of the provisional application(s) relied on and points out with specificity where in the provisional application(s) the above two conditions are satisfied.
In response, Examiner submits that the Schlee et al. reference fulfills the requirements set forth in MPEP §2136.03 for the reason bellow:
1.  the subject matter relied upon in the published application is described, in compliance with pre-AIA  35 U.S.C. 112, first paragraph, or 35 U.S.C. 112(a) at least in [0005], [0035], [0027], [0049] and FIGS 1 and 2 of the provisional application 61/703,656 and in [0015], [0017], [0018], [0036] and FIGS 1 and 2 of the provisional application 61/566,104; and
2.   at least claim 1 of the published Schlee et al. application is supported by written description of the provisional application(s) in compliance with pre-AIA  35 U.S.C. 112, first  and FIGS. 1 and 2 of 61/703,656
Examiner is providing a copy of the Pub. No.: US 2013/0140801 A1 and the provisional applications 61/703,656 and 61/566,104 in the attached file named US20130140801A11.pdf.
For the above reasons, it is believed that the rejections should be sustained.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1 - 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moore et al. (US 20020104693 A1), in view of Schlee et al. (US 2013/0140801 Al, claiming provision priority to U.S. Provisional Application No. 61/566,104, filed Dec. 2, 2011, and U.S. Provisional Application No. 61/703,656, filed Sep. 20, 2012) in further view of Pelrine et al. (US5284096), Jung, et al. "Noncontact conveyance of conductive plate using omni-directional magnet wheel." Mechatronics 20.4 (2010): 496-502 and Cho (US 20080174392 A1)
 	Regarding claim 1, Moore discloses a method of enabling inspection of ferromagnetic pipes, comprising, in combination (See title - Remote controlled inspection vehicle utilizing magnetic adhesion to traverse nonhorizontal, nonflat, ferromagnetic surfaces):
 providing a vehicle equipped with a plurality of wheels for propelling the vehicle within a predetermined ferromagnetic environment (See [0003] and Figs 1-9 - inspection vehicles capable of entry into highly constrained spaces, and traversing nonhorizontal and/or nonflat ferromagnetic surfaces through magnetic adhesion [0013] – inside of a pipe; [0039] - a drive wheel 44 and an idler wheel 46); 
applying driving g forces to said wheels from a remote driving location; (See [0016] - power and control signals are supplied to the vehicle through cables extending from a remote controller to the vehicle; [0039] - [0041] - drive module 18 is powered by the motor 68) 
acquiring visual information relating to the condition of such pipes (See Abstract - various sensors for performing inspections; [0006], [0015] and [0016] - Sensors may include ultrasonic inspection sensors, cameras, etc.); 
and providing visual feedback of said acquired visual information to said remote driving location; thereby facilitating a person's inspection of said pipe condition at said driving location (See [0012], [0015] and [0016] - the vehicle will traverse the various surfaces within the environment, perform the desired inspections, transmit the information back to the operators, and be retrieved from the environment.)
Moore does not explicitly disclose wherein said wheels include a plurality of rollers which are relatively passive and independent with respect to said driving forces; 
wherein said rollers include magnetized elements; and a coating of frictional material applied over the magnetized elements to maximize traction or friction for improved locomotion and climbing; wherein said vehicle comprises a plurality of non-magnetic guards, each of said guards in proximity to an associated wheel to control the direction and magnitude of magnetic forces and prevent unwanted magnetic attraction during locomotion
However, Schlee from the same or similar endeavor of robotic drive system discloses wherein said wheels include a plurality of rollers which are relatively passive and independent with respect to said driving forces, (See [0028] - Mechanum wheels 20a-20d can be independently driven; [0049] - Mechanum wheels 20 a-20 d of the robot 1 of FIGS. 1 and 2, each contains a series of the rollers 22 attached to the wheel's circumference)
wherein said rollers include magnetized elements (rollers 22 of the Mecanum wheels 20 a-20 adhere to ferromagnetic surfaces due the influence of magnets 50.)
Examiner notes that also Moore discloses, in [0013] a continuous track that surrounds a magnet in order to secure the vehicle to a ferromagnetic surface upon which the track is placed.
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Moore to add the Mecanum wheels of Schlee as above, in order to enabling a robot's drive type to be versatile and the robot’s change of direction capability to be more precise and immediate as opposed to using conventional wheels. (Schlee, [0006]) and in order enable a robot to climb or descend surfaces, even when inverted (e.g., when traversing bottoms of elevated surfaces), without falling therefrom (Schlee, [0040]).
Furthermore, Pelrine from the same or similar endeavor of robotic drive system discloses a coating of frictional material applied over the magnetized elements to maximize traction or friction for improved locomotion and climbing (See Col. 4: 10-15 - metal shell can be coated with softer materials, such as rubber, to increase traction and to avoid damaging the surface on which outer wheel member 21)
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Moore and Schlee to add the teachings  of Pelrine as above, in order to increase traction and to avoid damaging the surface on which outer wheel member (Pelrine, Col. 4: 10-15) 
Moreover, Jung from the same or similar endeavor of magnetic system discloses wherein said vehicle comprises a plurality of guards, each of said guards in proximity to an associated wheel to control the direction and magnitude of magnetic forces and prevent unwanted magnetic attraction during locomotion (See FIG. 3 - magnetic shield plate and Section 2.1 - Generation of thrust force in the magnet wheel)
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Moore, Schlee and Pelrine to add the teachings of Jung as above, in order to control the direction and the magnitude of the thrust force by the magnet wheel (Jung, Col. 4: 10-15) 
Further, Cho from the same or similar endeavor of magnetic system discloses non-magnetic guards (See [0014] - The magnetic shield is formed of a non-magnetic material)
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Moore, Schlee, Pelrine and Juan to add the teachings of Cho as above, in order to shield magnetic lines of force generated by a magnet by using a magnetic shield formed of a non-magnetic material (Jung, Col. 4: 10-15). 
Regarding claim 2, Moore discloses apparatus for inspecting ferromagnetic pipes from a remote driving location, comprising, in combination: (See title - Remote controlled inspection vehicle utilizing magnetic adhesion to traverse nonhorizontal, nonflat, ferromagnetic surfaces):
 a vehicle equipped with a plurality of wheels capable of propelling the vehicle within a predetermined ferromagnetic environment to be inspected (See [0003] and Figs 1-9 - inspection vehicles capable of entry into highly constrained spaces, and traversing nonhorizontal and/or nonflat ferromagnetic surfaces through magnetic adhesion [0013] – inside of a pipe; [0039] - a drive wheel 44 and an idler wheel 46); 
means for applying drive forces to said wheels from said remote location; (See [0016] - power and control signals are supplied to the vehicle through cables extending from a remote controller to the vehicle;  [0039]- [0041] - drive module 18 is powered by the motor 68) 
means for acquiring visual images of the condition of said pipes (See Abstract - various sensors for performing inspections; [0006], [0015] and [0016] - Sensors may include ultrasonic inspection sensors, cameras, etc.); 
providing visual feedback of said acquired visual information to said remote driving location; means for transmitting said visual images to said remote driving location (See [0012], [0015] and [0016] - the vehicle will traverse the various surfaces within the environment, perform the desired inspections, transmit the information back to the operators, and be retrieved from the environment. Power and control signals are supplied to the vehicle through cables extending from a remote controller to the vehicle, and data retrieved by the end effector are transmitted back to the remote controller for collection and analysis through additional cables)
Moore does not explicitly disclose said wheels including a plurality of passive non-driven rollers which are relatively passive and independent of said drive forces; wherein said passive non-driven rollers include magnetized elements and a  coating of frictional material applied over the magnetized elements to maximize traction or friction for improved locomotion and climbing; wherein said vehicle comprises a plurality of non-magnetic guards, each of said guards in proximity to an associated wheel to control the direction and magnitude of magnetic forces and prevent unwanted magnetic attraction during locomotion
However, Schlee from the same or similar endeavor of robotic drive system discloses said wheels including a plurality of passive non-driven rollers which are relatively passive and independent of said drive forces (See [0028] - Mechanum wheels 20a-20d can be independently driven; [0049] - Mechanum wheels 20 a-20 d of the robot 1 of FIGS. 1 and 2, each contains a series of the rollers 22 attached to the wheel's circumference)
wherein said passive non-driven rollers include magnetized elements (rollers 22 of the Mecanum wheels 20 a-20 adhere to ferromagnetic surfaces due the influence of magnets 50.)
Examiner notes that also Moore discloses, in [0013] a continuous track that surrounds a magnet in order to secure the vehicle to a ferromagnetic surface upon which the track is placed.
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Moore to add the Mecanum wheels of Schlee as above, in order to enabling a robot's drive type to be versatile and the robot’s change of direction capability to be more precise and immediate as opposed to using conventional wheels. (Schlee, [0006]) and in order enable a robot to climb or descend surfaces, even when inverted (e.g., when traversing bottoms of elevated surfaces), without falling therefrom (Schlee, [0040]).
Furthermore, Pelrine from the same or similar endeavor of robotic drive system discloses a coating of frictional material applied over the magnetized elements to maximize traction or friction for improved locomotion and climbing (See Col. 4: 10-15 - metal shell can be coated with softer materials, such as rubber, to increase traction and to avoid damaging the surface on which outer wheel member 21)
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Moore and Schlee to add the teachings  of Pelrine  (Pelrine, Col. 4: 10-15).
Moreover, Jung from the same or similar endeavor of magnetic system discloses wherein said vehicle comprises a plurality of guards, each of said guards in proximity to an associated wheel to control the direction and magnitude of magnetic forces and prevent unwanted magnetic attraction during locomotion (See FIG. 3 - magnetic shield plate and Section 2.1 - Generation of thrust force in the magnet wheel)
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Moore, Schlee and Pelrine to add the teachings of Jung as above, in order to control the direction and the magnitude of the thrust force by the magnet wheel (Jung, Col. 4: 10-15) 
Further, Cho from the same or similar endeavor of magnetic system discloses non-magnetic guards (See [0014] - The magnetic shield is formed of a non-magnetic material)
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method disclosed by Moore, Schlee, Pelrine and Juan to add the teachings of Cho as above, in order to shield magnetic lines of force generated by a magnet by using a magnetic shield formed of a non-magnetic material (Jung, Col. 4: 10-15). 
Regarding claim 3, Moore, Schlee, Pelrine, Jung and Cho disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Moore does not explicitly disclose the method of claim 1 wherein the coating of frictional material applied over the magnetized elements of the rollers is rubber.
However, Pelrine from the same or similar endeavor of robotic drive system discloses the method of claim 1 wherein the coating of frictional material applied over the magnetized elements of the rollers is rubber (See Col. 4: 10-15 - metal shell can be coated with softer materials, such as rubber, to increase traction and to avoid damaging the surface on which outer wheel member 21).
The motivation for combining Moore, Schlee, Pelrine, Jung and Cho has been discussed in connection with claim 1, above.
Regarding claim 4, Moore, Schlee, Pelrine, Jung and Cho disclose all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Moore does not explicitly disclose the apparatus of claim 2 wherein the coating of frictional material applied over the magnetized elements of the rollers is rubber.
However, Pelrine from the same or similar endeavor of robotic drive system discloses the apparatus of claim 2 wherein the coating of frictional material applied over the magnetized elements of the rollers is rubber. (See Col. 4: 10-15 - metal shell can be coated with softer materials, such as rubber, to increase traction and to avoid damaging the surface on which outer wheel member 21).
The motivation for combining Moore, Schlee, Pelrine, Jung and Cho has been discussed in connection with claim 2, above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486